department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date uniform issue list number contact person contact’s identification_number telephone number legend c f x dear ------------------- this is in reply to corporation c’s letter requesting a ruling that c’s redemption of private_foundation f’s common_stock in c will not be an act of self-dealing under sec_4941 of the internal_revenue_code c is a for-profit corporation and is a disqualified_person under sec_4946 of the code with respect to private_foundation f c’s assets consist entirely of publicly listed securities and all of its gross_income is from passive sources dividends interest and sale of securities f is a nonprofit charitable corporation that is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code f together with other disqualified persons effectively controls c under the proposed transaction c will pay in cash to f the fair_market_value of f’s common_stock in c c is the only one of the four common shareholders accepting the redemption offer the others have declined because they would incur large taxes from capital_gains c has agreed to value the stock on the basis of market quotations on the securities held by c and to redeem the stock within one month of the valuation the value of f’s shares will not be discounted for lack of marketability or for f’s minority ownership status the following ruling is requested c’s redemption of f’s x shares of stock in c will not constitute an act of self-dealing under sec_4941 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the provisions of chapter sec_4941 of the code imposes an excise_tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides in pertinent part that the term self-dealing means any direct or indirect sale of property between a private_foundation and a disqualified_person as defined in sec_4946 sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides that an act of self-dealing can be a direct or indirect transaction and it is immaterial whether the transaction results in a benefit to the private_foundation sec_4941 of the code provides that a stock_redemption transaction between a private_foundation and a corporation that is a disqualified_person as defined in sec_4946 is not an act of self-dealing under sec_4941 of the code if all of the securities of the same class as that held by the private_foundation are subject_to the same terms and such terms provided for the receipt by the private_foundation of no less than fair_market_value sec_53_4941_d_-3 of the regulations provides that a stock_redemption between a private_foundation and a corporation which is a disqualified_person will not be an act of self-dealing if such transaction is engaged in pursuant to a redemption recapitalization or other corporate adjustment so long as all the securities of the same class as that held prior to such transaction by the private_foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value further all of the securities are not subject_to the same terms unless pursuant to such transaction the corporation makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities the fact that a private_foundation receives property such as debentures while all other persons holding securities of the same class receive cash for their interests will be evidence that such offer was not made on a uniform basis this may apply even if no other person holds any securities of the class held by the foundation in such event however the consideration received by holders of other classes of securities or the interests retained by holders of such other classes when considered in relation to the consideration received by the foundation must indicate that the private_foundation received at least as favorable treatment in relation to its interests as the holders of any other class of securities in addition the foundation must receive no less than the fair_market_value of its interests sec_53_4941_e_-1 of the regulations provides that fair_market_value shall be determined pursuant to the provisions of sec_53_4942_a_-2 sec_53_4942_a_-2 of the regulations sets forth one rule a -2 c i for securities including stocks for which market quotations are readily available and another rule a -2 c iv for other_securities the latter rule provides for annual valuation within the tax_year of the foundation with the following exception if however a private_foundation owns voting_stock of an issuer of unlisted securities and has or together with disqualified persons or another private_foundation has effective_control of the issuer within the meaning of sec_53_4943-3 then to the extent that the issuer's assets consist of shares of listed securities issues such assets shall be valued monthly on the basis of market quotations or in accordance with sec_4942 if applicable thus for example if a private_foundation and a disqualified_person together own all of the unlisted voting_stock of a holding_company which in turn holds a portfolio of securities of issues which are listed on the new york stock exchange in determining the net_worth of the holding_company the underlying portfolio securities are to be valued monthly by reference to market quotations for their issues unless a decrease in such value is authorized in accordance with sec_4942 such determination may be made by employees of the private_foundation or by any other person without regard to whether such person is a disqualified_person with respect to the foundation sec_4946 of the code defines the disqualified persons subject_to sec_4941 sec_4946 of the code provides that a disqualified_person includes a corporation in which certain persons as described in sec_4946 of the code own more than percent of the profits interest 885_f2d_848 court_of_appeals_for_the_federal_circuit date concerns a redemption under sec_4941 of the code and emphasizes that a private_foundation must receive fair_market_value for its stock redeemed in this case c will pay f the full fair_market_value of f’s x shares of common_stock in c it is represented that the fair_market_value here is objectively determinable by the use of quotes for the publicly_traded_securities and cash-type investments that are the property of c to which the common_stock is tied the valuation will occur within a month of the redemption as required by sec_53_4942_a_-2 of the regulations under the circumstances accordingly we rule as you have requested that c’s redemption f’s x shares of stock in c will not constitute an act of self-dealing under sec_4941 of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely technical group jane baniewicz manager exempt_organizations
